Howe, J.
Under a judgment against defendant a seizure was made in the hands of Jewell. The latter admitted he owed the judgment debtor $1000, but averred that he had a claim against Wells for damages, and he believed suit liad been instituted thereon, and upon the issue of this suit would depend the question whether he was indebted to Wells.
Upon this answer judgment was given against Jewell for $1000, and he lias appealed.
The debt of Jewell to Wells was a liquidated one, and could not be compensated by an unliquidated’demand for damages.
Judgment affirmed.